GUY, J.
This action is brought to recover the amount of a check made by defendant and délivered by defendant to plaintiff on or about December 13, 1905, less an admitted payment on account thereof of $36.34. The answer alleges payment, and sets forth, as a separate and distinct defense, that subsequent to the giving of the check a judgment was obtained by this plaintiff against this defendant for $274.44, which included the amount of the check in suit; that said judgment was paid in full to defendant, and is a bar to this action.
On the trial the defendant offered the judgment in evidence, and sought to introduce evidence establishing the fact that the amount of the check was included in the judgment, and that the judgment included the value of the goods, wares, and merchandise for which the check was originally given. This evidence would have established a complete defense to the action, and was erroneously excluded.
The judgment must be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.